Citation Nr: 1135830	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  10-39 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel





INTRODUCTION

The appellant contends that he had active service in the Philippine Commonwealth Army from October 1941 to September 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The appellant and his wife testified before the undersigned Acting Veterans Law Judge in an August 2011 RO (Videoconference) hearing.  Copies of this hearing transcript have been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks a one-time payment from the Filipino Veterans Equity Compensation Fund under the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002.  In order to qualify for the benefit, there must be affirmative evidence that the claimant is a "veteran" for the purpose of benefits administered by VA, which requires that the claimant have qualifying military service.

Section 1002(d) provides that a person is eligible for the payment if he or she had qualifying service, defined as service before July 1, 1946 in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces; and was discharged or released from service under conditions other than dishonorable.

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD-214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

Regarding the period of recognized service, the Board notes that there is an apparent conflict between 38 C.F.R. § 3.41, which states that, for Philippine service, "the period of active service will be from the date certified by the Armed Forces" and 38 C.F.R. § 3.203(a), which provides that a claimant may show service by submitting certain documents "without verification from the appropriate service department." The Court has found, however, that VA may accept U.S. service department documents or seek certification of service, but once certification is received, VA is bound by that certification.  See Palor v. Nicholson, 21 Vet. App. 235 (2007), reconsideration of 21 Vet. App. 202 (2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit), in Capellan v. Peake, 539 F.3d 1373 (2008), found that VA must ensure that service department certifications as to whether an individual served in the U.S. Armed Forces are based on all available evidence, including any evidence of service that a claimant submits to VA.

In the present case, the RO obtained a November 2009 certification from the National Personnel Records Center (NPRC) that the appellant had no qualifying service as a member of the Philippines Commonwealth Army.  A November 2010 certification from the NPRC also made the same finding.  Subsequent to that determination, however, the appellant testified at the August 2011 hearing that he used the nickname "Ben" during service.  The Board notes that it is possible any service records may be listed under the nickname Ben instead of Buenaventura.  

No additional certification of the appellant's service has been requested from the NPRC since the appellant's hearing.  Thus, the Board finds that, pursuant to Capellan, a remand is required to ensure that the recently submitted evidence is considered by the appropriate service department.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should provide the appellant with notice which complies with 38 U.S.C.A. § 5103(a) as to his claim of legal entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.

2.  The RO/AMC should take appropriate steps to request verification of the appellant's claimed service, taking into account all of the service information presented in the documents submitted by the appellant.  The verification request should include copies of all documents submitted by the appellant to attempt to corroborate his claimed service, such as but not limited to the affidavits; the Certificate of Honorable Discharge from the General Headquarters, Armed Forces of the Philippines, Office of the Adjutant General; photographs; and an Affidavit for Philippine Army Personnel.  This should include documents that have previously provided to the NPRC.  The search should be conducted under all names provided by the appellant, including his formal name and his nickname "Ben". 

3.  After completion of the above and any additional development deemed necessary by the RO/AMC, the RO/AMC should review the issue of entitlement to payment from the 'Filipino Veterans Equity Compensation Fund.'  If the claim remains denied, the appellant should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



